v^ni.



                                                   2016 OCT -3 f-H 10- 5b


         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                  No. 73149-1-1
                      Respondent,
                                                  DIVISION ONE
                v.




ROSEMARY HARRIET KAMB,                            UNPUBLISHED OPINION

                      Appellant.                  FILED: October 3, 2016


         BECKER, J. — Former attorney Rosemary Kamb pleaded guilty to first

degree theft from a trust she administered as trustee. She appeals the court's

restitution award, arguing that she was entitled to an offset for trustee services

and that certain checks should not have been included in the restitution amount.


Because the court did not abuse its discretion in denying an offset but

erroneously included several checks in the restitution amount, we affirm in part

and remand in part.

         Beginning in 1998, Kamb served as the trustee of the Paul Keating Trust.

Following Mr. Keating's death in August 2010, Mount Vernon police received

information indicating Kamb had misappropriated some $200,000 from the

Keating trust. Based on those allegations, the State charged her with first degree

theft.
No. 73149-1-1/2



       Kamb entered an Alford1 guilty plea and stipulated to an aggravating

circumstance—i.e., using her position of trust, confidence, or fiduciary

responsibility to facilitate the commission of the theft—for sentencing purposes.

The court imposed an exceptional sentence of 30 months' confinement.

Following a hearing, the court ordered Kamb to pay restitution in the amount of

$25,000.00 to Dorothy Knott and $204,909.25 to Woodland Park Zoo. Kamb

appeals the restitution award.

      We review a trial court's decision to impose restitution and the amount of

that restitution for abuse of discretion. State v. Woods, 90 Wash. App. 904, 906,

953 P.2d 834, review denied, 136 Wash. 2d 1021 (1998). The loss amount need

not be established with specific accuracy, but it must be supported by substantial

credible evidence. State v. Griffith, 164 Wash. 2d 960, 965, 195 P.3d 506 (2008).

The trial court must have a reasonable basis for determining the estimated loss,

and its determination must not be based on mere speculation or conjecture.

Griffith, 164 Wash. 2d at 965. When, as here, the defendant disputes the restitution

amount, the State must prove the amount by a preponderance of the evidence.

Griffith, 164 Wash. 2d at 965.

       Kamb first contends the court abused its discretion in awarding restitution

without determining and offsetting her reasonable compensation for trustee

services. We disagree.




       1 North Carolina v. Alford. 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162
(1970).
                                       -2-
No. 73149-1-1/3


       Whether to offset a restitution award is a matter within the trial court's

discretion. Cf. State v. Shannahan, 69 Wash. App. 512, 519-20, 849 P.2d 1239

(1993). The restitution statutes are "intended to ensure that defendants fulfill

their responsibility to compensate victims for losses resulting from their crimes."

State v. Gonzalez. 168 Wash. 2d 256, 265, 226 P.3d 131, cert denied, 562 U.S.
928 (2010). They expressly do not "limit civil remedies . . . available to the victim,

survivors of the victim, or offender." RCW 9.94A.753(9) (emphasis added). And

they allow judges "considerable discretion" to impose restitution "up to double the

offender's gain or the victim's loss." State v. Kinneman, 155 Wash. 2d 272, 282,

119 P.3d 350 (2005) (restitution statute "does not say that the restitution ordered

must be equivalent to the injury, damage or loss, either as a minimum or a

maximum, nor does it contain a set maximum that applies to restitution").

       Here, the State sought $229,909.25 in restitution. The prosecutor argued

that while the amount did not "account for trustee fees," Kamb was "not entitled

to any trustee fees having looted the accounts." Kamb stipulated to $48,000.00

in restitution but disputed the rest. Her counsel argued, among other things, that

Kamb was entitled to fees for her trust work and that the State failed to prove she

intended to deprive the trust of any more than $48,000.00. The court sided with

the State, ruling in part:

       in terms of restitution, ... I don't believe that there is any showing
       or I don't believe that Ms. Kamb has made any showing that she
       was entitled to any payment, whatsoever, for her services in
       managing this trust because it was clear mismanagement and
       misdirection of funds.
               If she believes that she is entitled to any reimbursement for
       her services, then she can maintain an action against the trust. But
       I don't believe she has showed any demonstration that she is
No. 73149-1-1/4



       entitled to anything. I believe the amount established by the State
       is the appropriate amount. . . .

               . . . the State has met its burden in establishing those
       [restitution amounts] by a sufficient weight of the evidence. I think it
       very clearly established and easily ascertained based on the hours
       and hours of testimony we had.

(Emphasis added.)

       Thus, the court declined an offset because of Kamb's "clear

mismanagement and misdirection of funds" and because Kamb has civil

remedies. These were tenable reasons for denying an offset. As the State

points out, any action Kamb took on behalf of the trust, whether proper or

improper, could reasonably be viewed as part of an effort to maintain control of

the trust and further her overall criminal enterprise, not to benefit the trust. The

court did not abuse its broad discretion in ordering restitution without an offset.

       Kamb next contends that four trust checks were wrongly included in the

restitution amount. The State concedes that two checks to Skagit Valley Medical

Center and Skagit Valley Hospital for $38.10 and $93.57 respectively were

wrongly included in the restitution amount. We accept the State's concession.

Because the award of $204,909.25 in restitution to Woodland Park Zoo was

based on calculations that included those checks, we remand for the court to

reduce the restitution amount by the amount of the checks.

       The State argues, however, that the other two checks challenged by

Kamb—one to "Josephine White" for "caregiving" and one to "Cash"—were

properly included in the restitution amount. The State points out, and we concur,
No. 73149-1-1/5



that Kamb's claims regarding the check to "Cash" overlook contrary expert

testimony supporting the check's inclusion in the restitution amount.

         As for the check to Josephine White, Kamb contends the State failed to

demonstrate by a preponderance of the evidence that the check was not

legitimate. She notes that the check was endorsed by White and contends the

State introduced no evidence demonstrating its illegitimacy. But the State's

expert testified that she included expenditures in the restitution amount when she

could find no reasonable explanation for the expenditure. She said she googled

the names of unknown payees to determine whether the checks were legitimate.

She also examined the trust's records. Accordingly, her testimony that she had

no idea who Josephine White was supports an inference that she found no

invoice or other information in the trust's records or elsewhere supporting the

payment to White. The State carried its burden of proving, by a preponderance

of the evidence, that the payment to White was not legitimate.

         Affirmed in part and remanded in part for reduction of the restitution

award.



                                                      DsA£,

                                                     S&    •gZ^/WyU,.